Title: To George Washington from Major General William Heath, 24 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Augst 24th 1776

In Order to Ease Head Quarters as much as Possible, And on Account of our Distance from thence, General or Garrison Court Martials have been Appointed at this Post for the Tryal of Offenders, Brigadier General Mifflen has Sent me the Inclosed this Day, But I pause Untill I Know your Excellency’s Pleasure (which I Desire you would be pleased to Signify as Soon as Convenient) whether the before mentioned Offender and all Others Except in very Extraordina[r]y Cases in deed, Are to be Tryed by Court Martials appointed here or refered to those appointed from Head Quarters.
A very Considerable Quantity of Sails & Rigging Striped off the Vessels lately Sunk near Mount Washington at present Remains there, I Submit to your Excellency’s Determination if it would not be well to Send them further up the River where they might be Safely Stored, as it Cannot be Done here, the Stores being wanted for Other uses.
On the 21st Instant the Body of a man was Taken up at Burditts Ferry, The Commanding Officer there not being able to find any Civil Authority Appointed a Court of Enquiry to Consider the Cause of his Death, who reported the Enclosed. The Body was afterwards Buried, And the money & Effects are in the Hands of Colo. Ward[.] It Since appears that Hardenbrook (for that was his Name) was by Occupation a Carpenter belonging to the City of New York, who has been heretofore Employed by Dunmore and Tryon and for whom he retained an Affection, That upon the Day of the Ships falling Down the River he Attempted to get on Board of them But found a Watery Grave, the reward of Such Unrighteousness, I am told that he has a Brother in the City who is a Staunch friend to American Liberty, and who I suppose is as yet Unacquainted with the Fate of his Brother.
The Detachment from the Two Brigades, amounting to Ten or Eleven Hundred men, with Surprising Alertness Almost Instantly turned out on yesterday and Marched Some Miles towards 

the City, And this Day upon the Flood Tide formed upon their Parades, The Officers and men appeared greatly Disapointed on Yesterday when they were told that the Enemy were not moving and that they might return to their Quarters, The men grow more Sickly as your Excellency will See by the Returns. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

